      Case 1:20-cv-03677-LGS-KHP Document 343
                                          339 Filed 06/15/21
                                                    06/14/21 Page 1 of 2




June 14, 2021
                                                     6/15/2021
Via ECF
Honorable Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Nichols, et al., v. Noom, Inc., et al., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Parker:

       We write jointly on behalf of Plaintiffs and the proposed Class and Defendants Noom, Inc.
and Artem Petakov (“Defendants”) in accordance with Your Honor’s Individual Rule § III.d to
provisionally redact certain portions of the parties’ joint status letter dated June 14, 2021, ECF No.
338, as well as Exhibit B thereto, Defendants’ Responses and Objections to Plaintiffs’ Second
Request for Production of Documents.

       The parties’ joint letter and Exhibit B contain information which Defendants have
designated “Confidential” pursuant to the operative protective order. Per the Southern District of
New York Electronic Case Filing Rules & Instructions § 6.5(a), the parties respectfully submit that
the Viewing Level to be applied to the unredacted copies of these documents filed
contemporaneously with this letter should be “Selected Parties”—that is, limited to counsel
appearing for Defendants Noom and Petakov and Plaintiffs.

        Because the parties did not finalize the joint status letter until today, they require
additional time to formulate their positions on whether the enclosed information should remain
under seal. The parties respectfully request until June 21, 2021 to provide the Court with their
positions on whether this information should remain under seal.

       Thank you for the Court’s consideration of this matter.

                                                              Respectfully submitted,

                                                              /s/ J. Burkett McInturff
                                                              J. Burkett McInturff

   Date: June 15, 2021                                        Counsel for Plaintiffs and the
                                                              Proposed Class

                                                              /s/ Aarti Reddy
                                                              Aarti Reddy




18 Half Mile Road, Armonk, NY 10504 | +1 910 476 7253 | jbm@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 343
                                         339 Filed 06/15/21
                                                   06/14/21 Page 2 of 2
Honorable Katharine H. Parker                                     Page 2 of 2


                                                          Counsel for Defendants Noom, Inc.
                                                          and Artem Petakov

cc: All Counsel of Record (Via ECF)




18 Half Mile Road, Armonk, NY 10504 | +1 910 476 7253 | jbm@wittelslaw.com | www.wittelslaw.com
